DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on March 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4,15 are  rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chae et al.  (US Pub. No.: US 2016/0037092 A1).
	Regarding claim 1, Chae et al. discloses imaging circuitry, comprising: a first pixel having a first floating diffusion node (Fig. 5; Para 42-46, 150; plurality of unit pixels P11 to Pnm; the floating node FD may be a floating diffusion region in a  a first adjustable circuit (Para 126; the gain-variable amplifier unit 305 may amplify, with a first gain, the first reset sensing signal from the first unit pixel. In response to the switch control signals CW1 to CW3, the first switching unit 312 may store in the first capacitor Cr1 the first reset sensing signal amplified with the first gain)  configured to apply a first weight to the first floating diffusion node so that the first pixel outputs a first weighted pixel value ;

       a second pixel having a second floating diffusion node (Fig. 5; Para 42-46, 150; plurality of unit pixels P11 to Pnm; the floating node FD may be a floating diffusion region in a semiconductor substrate) ;
      a second adjustable circuit  ( Para 129; the gain-variable amplifier unit 305 may also amplify, with a second gain, the second reset sensing signal from the second unit pixel. In response to the switch control signals CW1 to CW3, the first switching unit 312 may store in the second capacitor Cr2 the second reset sensing signal amplified with the second gain) configured to apply a second weight to  the second floating diffusion node so that the second pixel outputs a second weighted pixel value; and          an output circuit configured combine the first and second weighted pixel values to generate a corresponding analog output voltage ( Figs. 2,3;  Para 47; binning sampling unit 130 ; wherein the output of the binning sampling unit goes to analog-to-digital converter wherein there is analog output from the binning sampling unit) .
	Regarding claim 4, Chae et al. discloses the imaging circuitry of claim 1, wherein the first adjustable circuit 
	Regarding claim 15, Chae et al. discloses the first adjustable circuit is shared among multiple pixel rows (Fig. 3; wherein gain-variable amplifier unit is shared mount multiple pixel rows P11, P21, P31 etc.).
     Claims 16, 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vogelsang et al.  (US Pub. No.: US 2017/0195596 A1).
	Regarding claim 16, Vogelsang discloses a method of operating imaging circuitry (Para 82; oversampled image sensor), comprising:
using a first kernel weighting circuit to apply a first weight to a first pixel ( Para  108, 133, 186; Fig. 10;  read kernel; programmable gain amplifier 455 shared by columns ) , 
wherein the first kernel weighting circuit is configured to alter the voltage at a floating diffusion node ( Para 84; floating diffusion)  of the first pixel ( Claim 1; abstract; The analog readout gain applied during readout of at least a first subframe of the first number of subframes is scaled according to a ratio of the shortest one of the exposure durations to the exposure duration of the first subframe.;  the gain is related to output image, if the gain is changed, the output/input voltage will also be changed; a subframe includes multiple pixels which include a first pixel and a second pixel) ; 

and using a second kernel weighting circuit (Para  108, 133, 186; Fig. 10;  read kernel; programmable gain amplifier 455 shared by columns to apply a second weight to a second pixel, wherein the second kernel weighting circuit is configured to alter thevolt
	Regarding claim 17, Vogelsang discloses adjusting the first kernel weighting circuit to change the first weight (Claim 1, abstract; analog readout gain applied during readout is scaled, therefore, the pixel output/weight/brightness is also changed.). 

Claim Rejections - 35 USC § 103
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al.  (US Pub. No.: US 2016/0037092 A1), in view of McKee (US Pub. No.: US 2010/0141631 A1).
Regarding claim 5, Chae does not disclose
the imaging circuitry of claim 1, further comprising: a dual conversion gain switch interposed between the first floating-diffusion node and the first adjustable circuit.
	McKee discloses a dual conversion gain switch interposed a dual conversion gain switch interposed between the first floating-diffusion node and the output (storage capacitor) (Figs 3, 4; Para 27-28; dual conversion gain (DCG) transistor). 
          It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae with the teaching of McKee  to include a dual conversion gain switch between the floating-diffusion node and the gain-variable amplifier in order to have a control gate switch to change conversion gain of the floating diffusion region from a first conversion gain to a second conversion gain to provide more flexibility and options for image capture under different lighting conditions.
          Regarding claim 20, Chae discloses
an image sensor pixel (Fig. 3-6;  Para 42; plurality of unit pixels ) , comprising:
a floating diffusion node ( Para 147-151; unit pixel includes a floating node FD) ;
305 may have an input terminal 331 connected to output stages of a plurality of unit pixels in a corresponding column of the pixel array, for example, output stages (or nodes) 201-1 to 201-n. The gain-variable amplifier unit 305 may amplify reset sensing signals and image sensing signals from two or more unit pixels selected from the unit pixels in a corresponding column of the pixel array 120 with different gains; when the gain is adjusted, the output of the pixel/weight is adjusted).
	However, Chae dose not disclose a dual conversion gain switch coupled between between the floating diffusionnode and the adjustable kernel weighting circuit.
           McKee discloses a dual conversion gain switch interposed a dual conversion gain switch interposed between the first floating-diffusion node and the output (storage capacitor) (Figs 3, 4; Para 27-28; dual conversion gain (DCG) transistor). 
          It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae with the teaching of McKee  to include a dual conversion gain switch between the floating-diffusion node and the gain-variable amplifier in order to have a control gate switch to change conversion gain of the floating diffusion region from a first conversion gain to a second conversion gain to provide more flexibility and options for image capture under different lighting conditions.
Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al.  (US Pub. No.: US 2016/0037092 A1), in view of Lee et al. (US Pub. No.: US 2019/0229138 A1).	
	Regarding claim 2, Chae et al. does not disclose the first and second pixels are formed on a first die, and wherein the first and second adjustable circuits and the output circuit are formed on a second die. 
	Lee et al. discloses the first and second pixels are formed on a first die, and wherein the first and second adjustable circuits and the output circuit are formed on a second die (Para 32-35; Fig.2; pixel array region 40, logic circuit region 50 and they are stacked on each other; the pixel area includes a plurality of pixels and the logic circuit region include a plurality of circuit elements formed in the logic circuit LC). 
          It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae with the teaching of Lee to separate the pixel array from the adjustable circuits by using different dies/boards in order to reduce interference and reduce noise.
	Regarding claim 3, the combination of Chae and Lee teaches  the imaging circuitry of claim 2, wherein the first die is stacked on top of the 
second die ( Lee; Para 32-35; Fig 2； wherein the   pixel array 40 is stacked on top of the logic circuit region 50 ) .

Allowable Subject Matter
4. Claims 6-14, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, none of the prior art discloses “an amplifier having a negative input and a positive input; a first resistor coupled between the negative input of the amplifier and a first pixel output line of the first pixel; and a second resistor coupled between the input of the amplifier and a second resistor coupled between the negative input of the amplifierand a second pixel output  
line of the second pixel” in combination of other limitation in its base claim.
	Claims 7-10 are objected to as being dependent from claim 6.
	Regarding claim 11, none of the prior art discloses “the output circuit comprises:
an amplifier having a negative input and a positive input;
a first summing capacitor coupled between the negative input of the amplifier and a first pixel output line of the first pixel;  and a second summing capacitor coupled between the negative input of the amplifier and a second pixel output line of the second pixel” in combination of other limitation in its base claim. 
	Claims 12-14 are objected to as being dependent from claim 11.

	Regarding claim 19, none of the prior art discloses
“wherein the first and second kernel weighting circuits comprise variable capacitor circuits, the method further comprising: clearing the variable capacitor circuits; activating a first output switch to read out a positively weightedpixel value from the first pixel; activating a second output switch to read out a negatively weightedpixel value from the second pixel; andcomputing a difference between the positively weighted pixel value and the negatively weighted pixel value” in combination of other limitation in its base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XI WANG/           Primary Examiner, Art Unit 2696